DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/136225 (Sakurai hereinafter) in view of US 20100236561 (Barnes hereinafter) and further in view of EP 2088877 (Cote hereinafter).
EP 2952108 is applied as a machine translation for WO2104136225. All citations to ‘Sakurai’ refer to EP 2952108.
Regarding claim 1, Sakurai teaches a method for concurrently manufacturing two different types of smoking articles (14a and 14b, Fig. 5) using a smoking article manufacturing machine (Fig. 11), the machine comprises a filter rod feeder (23-25), a rod attachment unit for attaching rods of smokable material to each longitudinal end of a dual length filter rod formed from two filter rod segments and received from the filter rod feeder ([0022] and Figs. 1-2), and a cutter (‘C’) to cut the dual length filter rod so that each segment, together with the rod of smokable material attached to each segment, forms a smoking article (Fig. 3-4), the method comprising forming said dual length filter rod (6, Fig. 2) by alternately supplying the filter rod 
Sakurai does not expressly teach that the first and second filter rods segments contain a capsule of a first type and a capsule of a second type, respectively.  
Barnes teaches a method for manufacturing smoking articles using a smoking article manufacturing machine, the machine comprises a filter rod feeder ([0065], rotary collection drum or conveying system), a rod attachment unit for attaching rods of smokable material to each longitudinal end of a dual length filter rod received from the filter rod feeder ([0065] and Fig. 11, wherein rods of smokable material are attached to the filter rod in the cigarette forming unit), and a cigarette-dividing unit, or cutter, to cut the dual length filter rod into two filter rod 
The combined teaching of Sakurai and Barnes does not expressly teach that the two types of smoking articles are differentiated from each other by capsule type and corresponding tow characteristic. 
Cote teaches cigarette filters with flavored particles (abstract) wherein the filter material is dyed to conform to the color of the flavorant ([0008]). Sakurai teaches forming two types of cigarettes, mixed in equal numbers, such that it is no longer necessary to produce cigarettes individually and then count the number of cigarettes of each type and equalize the number of cigarettes between the two types in order to increase operating efficiency ([0018]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have added capsules that correspond to the filter type of cigarette, particularly adding a flavorant that corresponds to the color of the filter tow as taught by Cote, with a reasonable expectation of success and predictable results. 
	Regarding claim 9, Sakurai teaches placing the filter rods in the filter rod feeder so that all the filter rods are in a predetermined orientation relative to the filter rod feeder (Fig 1, direction “A”, [0014]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included an indicator on the plug wrap (3) to denote the proper 
Regarding claim 10, Barnes teaches applying a tipping wrapper (58 and [0071]) which can visually indicate to a smoker the general locations or positions of the first and second objects (50, 52) within the filter element (30) or the nature of the payload carried by each object ([0071]), for example indicating that the particular payload is a spearmint flavoring by having a particular color, shape, or design ([0071]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention that the tipping paper applied to the dual length filter rods identifies the characteristics of each segment of the dual length filter rod accurately with reasonable expectation of success and predictable results.
Regarding claim 11, Sakurai teaches supplying the filter rod feeder with filter rods that include tube filters (20) so that when a dual length filter rod is cut into two filter rod segments, each segment contains a tube filter portion in addition to a filter tow section, each of the filter tow sections of a dual length filter rod having a different characteristic (Fig. 10 and [0020]).

Response to Arguments
Applicant’s arguments filed 10/1/2020 have been fully considered but they are not persuasive. 
	The Applicant argues that the combined teaching of Sakurai and Barnes does not teach the claim amendments. The Examiner respectfully disagrees. The claims are taught by the combined teaching of Sakurai, Barnes and Cote.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747              


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747